Citation Nr: 0833991	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  00-15 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received that is 
sufficient to reopen a claim for service connection for 
residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from May 1957 to April 
1959.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine.  In June 2001, the veteran 
testified via videoconference at a Board hearing before the 
undersigned.  A copy of the transcript of that hearing is of 
record.  

In August 2001 the Board denied the veteran's claim for 
entitlement to service connection for residuals of a head 
injury.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (CAVC or Court).  The Court 
granted the VA General Counsel's and Appellant's Joint Motion 
For Remand averring that a remand was required due to the 
recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007).  In an Order dated December 3, 
2002, the Court vacated the Board's August 2001 decision and 
remanded the matter, pursuant to the Joint Motion.  

The Board remanded the case back to the RO for additional 
development in July 2003 and May 2006.  It has now been 
returned for additional appellate consideration.  


FINDINGS OF FACT

1.  In a December 1997 decision, the Board denied the 
veteran's claim for service connection for residuals of a 
head injury.  It was held that there was no current head 
disorder that was related to service.  The veteran was 
notified.  The Board denied a Motion for Reconsideration in 
April 1998.  

2.  Evidence received since the December 1997 Board decision 
is cumulative and redundant of evidence previously 
considered, and the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it might be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The December 1997 Board decision denying service connection 
for residuals of a head injury is final, and new material 
evidence to reopen the claim of service connection for this 
condition has not been received.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 7104(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.104, 3.156(a), 20.1100, 20.1105 (2001-2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and that the VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
provide any evidence in his possession pertaining to the 
claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in July 2003, May 2004, April 2005, May 
2006, and June 2007.  By means of these documents, the 
veteran was told of the requirements to establish service 
connection, of the reasons for the denial of his claims, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  In 
addition to providing the VCAA laws and regulations, 
additional documents of record, to include the rating 
decisions of record, the SOC and SSOCs have included a 
summary of the evidence, all other applicable law and 
regulations, and a discussion of the facts of the case.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran the above mentioned letters dated from 2003 through 
2007 which included discussion of the VCAA laws and 
regulations.  A VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  After receipt of the 
content-complying letters, his claims were readjudicated 
based upon all the evidence of record as evidenced by the 
claims file.  There is no indication that the disposition of 
his claims would not have been different had he received pre-
AOJ adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C.A. § 7261(b)(2).  Also see Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

As to issues pertaining to whether new and material evidence 
has been received that is sufficient to reopen a previously 
denied claim, the Board notes that in Kent v. Nicholson, 20 
Vet. App. 1, 10 (2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In the present case, the veteran has been 
notified of the evidence and information necessary to reopen 
the claim and to establish entitlement to the underlying 
claim for benefit sought in the May 2006 and June 2007 
letters mentioned earlier.  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
June 2007.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103(A)(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c),(d) (2007).  Post service private and VA records 
were obtained and added to the claims file.  Attempts were 
made to obtain the veteran's complete service treatment 
records.  However, only Morning Reports and his separation 
examination report were obtained.  The Board recognizes that 
it has a heightened obligation to assist the veteran in the 
development of this case, and to explain findings and 
conclusions, as well as carefully consider the benefits of 
the doubt rule when records in the possession of the 
government are presumed to have been destroyed.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83,85 (1992).  

The National Personnel Records Center (NPRC) reported that 
the veteran's service treatment records were unavailable and 
were presumed destroyed in a fire at NPRC in 1973 and that no 
other records were available.  Further efforts to obtain 
these records would be futile.  See 38 U.S.C.A. § 5103A(b)(3) 
(West Supp. 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(2) 
(2007).

There is no indication of any relevant records that the RO 
failed to obtain.  The veteran's various communications 
indicate that he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  The evidence of record is replete with 
private and VA treatment records, and it is determined that 
these records are sufficient to make accurate determinations 
as to the issues addressed below without obtaining additional 
VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Whether New and Material Evidence has been Received that is 
Sufficient to Reopen the Claim of Entitlement 

Prior unappealed decisions of the Board are final.  38 
U.S.C.A. § 7104(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
20.1100 (2007).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007).  Specifically, under 38 C.F.R. 
§ 3.156(a), (as in effect at this time) new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The regulations were recently amended to define "new" as 
not previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  However, these regulations are 
effective prospectively for claims filed on or after August 
29, 2001, and are therefore not applicable in this case as 
the veteran's claim to reopen was filed prior to that date.  

The most recent and final denial of this claim was the 
Board's decision dated in December 1997.  Therefore, the 
Board must determine if new and material evidence has been 
submitted since that Board decision.  38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The evidence before the Board at the time of the December 
1997 final decision included copies of Morning Reports from 
the veteran's unit which showed that he was on sick call on 
February 12, 1959, and returned to duty the next day.  Also 
of record was the March 1959 service separation examination 
which was negative for complaints or findings related to a 
head injury, dizziness, or headaches.  The RO noted the 
veteran's complete service medical records were not available 
for review and presumed lost in the accidental fire at the 
NPRC.  The Board also considered private medical records 
dated in November 1986 which showed that the veteran was 
treated for a variety of conditions including, chronic 
gastritis, anxiety, lumbar pain, headaches, and chronic 
rhinitis.  Private medical reports dated in 1989 also show 
treatment for chronic anxiety, chronic gastritis, chronic 
tension headaches, chronic low back syndrome, and 
intermittent left shoulder pain.  A July 1995 statement from 
D.B., M.D., notes that the veteran had been unemployed for 20 
years with generalized weakness and complaints of chronic 
lumbar pain and chronic gastritis.  No history of symptoms 
related to residuals of a head injury was noted.

Also of record at the time of the December 1997 Board 
decision were lay statements from the veteran's friends and 
family members.  Such statements essentially indicated that 
the veteran experienced symptoms of dizziness and chronic 
headaches since his discharge from service and had received 
medical care for his condition for many years.  The veteran 
also testified regarding his claimed residuals of a head 
injury during a personal hearing before a member of the Board 
in August 1997.

The 1997 denial was based on a finding that no competent 
evidence had been submitted to establish that the veteran had 
a current heard disability or disability manifested by 
symptoms to include dizziness and headaches which was 
incurred or aggravated during service.  

Evidence submitted since the December 1997 Board decision 
includes the veteran's statements, as well as statements made 
by family and friends, in support of his claim which 
essentially reiterate prior statements regarding the reported 
head injury during service and post-service treatment for 
residuals such as headaches and dizziness.  In addition, the 
veteran offered testimony during the June 2001 
videoconference hearing before the undersigned member of the 
Board.  The veteran indicated that he received treatment 
immediately following service for residuals of the head 
injury but was unable to obtain such records.  He stated that 
his symptoms primarily included headaches and dizziness.

Additional evidence submitted since the 1997 denial includes 
a statement by P.J., M.D., from May 2003 in which he noted 
that the had treated the veteran for daily right retro-
orbital headaches, and that the veteran reported that they 
were due to a head injury in France in 1959.  Also added was 
an emergency room treatment report from the Houlton Regional 
Hospital dated in 2004 which showed that the veteran received 
treatment for dizziness.  The veteran stated that he had 
previously injured his head in 1960.  

Added to the record in July 2006 was a response from the 
Social Security Administration (SSA) in which it was noted 
that the veteran was not in receipt of disability benefits.  
In October 2006, a SSA document was received which showed 
that the veteran was in receipt of retirement benefits since 
1996.  

Documents of record dated subsequent to the Board's 1997 
denial also include numerous attempts to obtain additional 
records from other sources (e.g. additional private 
physicians) without success.  


Analysis

Initially, it is noted that while the veteran's service 
treatment records (other than Morning Reports and separation 
exam report) are unavailable, the appeal must be decided on 
the evidence of record and, where possible, the Board's 
analysis has been undertaken with this heightened duty in 
mind.  O'Hare, Pruitt, supra.  

As to the claim to reopen the previously denied claim of 
entitlement to service connection for residuals of a head 
injury, the evidence summarized above is not new.  Statements 
and testimony submitted subsequent to the Board's 1997 denial 
are presumed to be true, see Justis v Principi, 3 Vet. App. 
510, 513 (1992).  However, in this case, the claimant's 
statements and testimony are repetitive of previous 
statements which were previously considered by the Board in 
1997.  This is also true of all lay statements submitted by 
the veteran, members of his family, and others.  Those also 
are not new.  Essentially, his contention remains the same, 
and that is that he injured in head in France in 1959 and 
that he currently has headaches and dizziness that are 
residuals of this injury.  This was his contention at the 
time of the previously denied claim.  Moreover, while the 
contentions provided by the veteran and others as to etiology 
of this condition have been considered, and while they are 
competent as lay persons to report on that which they have 
personal knowledge, see Layno v. Brown, 6 Vet. App. 465, 470 
(1994), there is no evidence of record that the veteran, his 
friends or family, have specialized medical knowledge to be 
competent to offer medical opinion as to cause or etiology of 
the claimed disability.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, in addition to not being new, their 
statements and annotations are not material to the issue.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The post service treatment records added to the file since 
1997 dated in 2003 and 2004 show treatment for headaches and 
dizziness, but these conditions were not attributed by 
medical personnel to the claimed inservice head injury.  

While these records were not previously considered in 1997, 
they do not represent competent evidence that the veteran's 
current complaints of residuals of head injury, to include 
headaches and dizziness, are of service origin.  Instead, 
they simply reflect treatment for such many years after 
service.  As a result, the Board concludes that the evidence 
submitted in support of the claim of service connection for 
residuals of a head injury since the 1997 Board decision is 
cumulative of evidence previously considered or does not bear 
directly and substantially upon the issue at hand, and in 
connection with the evidence previously considered of record, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  The Board concludes 
that the evidence received since the December 1997 Board 
denial of service connection for residuals of head injury is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2001).  


ORDER

New and material evidence has not been received that is 
sufficient to reopen a claim for service connection for 
residuals of a head injury.  The appeal is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


